Case 1:17-cv-03257-TWP-MPB Document 76 Filed 12/13/18 Page 1 of 11 PageID #: 295




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  DOUGLAS J. GOSSER,                                  )
  as Personal Representative                          )
  OF THE ESTATE OF BRIAN                              )
  LEE GOSSER,                                         )
                                                      )
                           Plaintiff,                 )
                                                      )
          v.                                          ) CASE NO. 1:17-cv-03257-TWP-MPB
                                                      )
  HENRY COUNTY SHERIFF’S DEPARTMENT, )
  RICHARD A. MCCORKLE, individually and in )
  his official capacity as Sheriff of Henry County;   )
  and BRENT GRIDER, individually and in his           )
  official capacity as Jail Commander of the Henry )
  County Jail, OFFICER ROBERT HUXHOLD,                )
  OFFICER TERESA WEESNER,                             )
  OFFICER CLARK LECHER, individually and in )
  their official capacities as Correctional Officers, )
  QUALITY CORRECTIONAL CARE, LLC,                     )
  CHRISTOPHER STEPHENSON, P.A.,                       )
  TARA WESTERMAN, R.N., and DENETTE                   )
  LEWARK, R.N.,                                       )
                                                      )
                           Defendants.                )

                        PLAINTIFF’S FINAL WITNESS AND EXHIBIT LISTS

         Plaintiff, Douglas J. Gosser, Personal Representative of the Estate of Brian Lee Gosser,

  by counsel, respectfully submits his Final Witness and Exhibit Lists.

                                         Final Witness List

         The following list identifies those individuals Plaintiff anticipates calling as witnesses at

  the trial on the merits of this case, other than witnesses intended to be used solely for the

  purposes of rebuttal or impeachment:

         1.      Richard McCorkle. Expected to testify about his duties as the Henry County

  Sheriff, the standard operating procedures at the Henry County Jail, the training provided to

  officers at the Henry County Jail, the contract with Quality Correctional Care, the staffing and
Case 1:17-cv-03257-TWP-MPB Document 76 Filed 12/13/18 Page 2 of 11 PageID #: 296




  inmate population at the Henry County Jail, and financial and budgetary matters relating to the

  operation of the Henry County Jail.

         2.      Brent Grider. Expected to testify about his duties as the Henry County Jail

  Commander, the standard operating procedures at the Henry County Jail, officer training, inmate

  safety, the staffing and inmate population at the Henry County Jail, and the incidents involving

  Brian Gosser’s physical injuries and death.

         3.      Richard Huxhold.       Expected to testify about the training he received as a

  correctional officer at the Henry County Jail, medical protocols at the Henry County Jail, and

  Brian Gosser’s incarceration, physical injuries and death.

         4.      Teresa Weesner.      Expected to testify about the training she received as a

  correctional officer at the Henry County Jail, medical protocols at the Henry County Jail, and

  Brian Gosser’s incarceration, physical injuries and death.

         5.      Robert Blake. Expected to testify about the training he received as a correctional

  officer at the Henry County Jail, medical protocols at the Henry County Jail, Brian Gosser’s

  transport to/from the Henry County Hospital on February 27, 2016, and Brian Gosser’s physical

  injuries between February 27-March 1, 2016.

         6.      Clark Lecher. Expected to testify about the training he received as a correctional

  officer at the Henry County Jail, medical protocols at the Henry County Jail, and Brian Gosser’s

  incarceration, physical injuries and death.

         7.      Christopher Stephenson. Expected to testify about contractual medical services

  provided to the Henry County Jail and the care and treatment provided to Brian Gosser at the

  Henry County Jail during his incarceration.




                                                  2
Case 1:17-cv-03257-TWP-MPB Document 76 Filed 12/13/18 Page 3 of 11 PageID #: 297




         8.     Tara Westermen.      Expected to testify about the contractual medical services

  provided to the Henry County Jail and the care and treatment provided to Brian Gosser at the

  Henry County Jail during his incarceration.

         9.     Denette Lewark.     Expected to testify about the contractual medical services

  provided to the Henry County Jail and the care and treatment provided to Brian Gosser at the

  Henry County Jail during his incarceration.

         10.    Sandy Franklin.     Expected to testify about the contractual medical services

  provided to the Henry County Jail, medical training provided by QCC to Henry County Jail staff

  and any investigative activities conducted by QCC into the death of Brian Gosser as a result of

  injuries sustained during his incarceration at the Henry County Jail on or around March 4, 2016.

         11.    Detective Stacy Guffey. Expected to testify about investigative activities

  conducted into the death of Brian Gosser on or around March 4, 2016.

         12.    Detective Tony Darling.         Expected to testify about investigative activities

  conducted into the death of Brian Gosser on or around March 4, 2016.

         13.    Detective Edward Manning. Expected to testify about investigative activities

  conducted into the death of Brian Gosser on or around March 4, 2016.

         14.    Detective Scott Ullery.         Expected to testify about investigative activities

  conducted into the death of Brian Gosser on or around March 4, 2016.

         15.    Douglas Gosser. Expected to provide testimony relating to his relationship with

  Brian Gosser, communications with Henry County Jail staff during Brian Gosser’s incarceration

  between February 17, 2016 and March 4, 2016, the death of Brian Gosser on March 4, 2016 and

  information relating to alleged damages.

         16.    Louann Phares. Expected to provide testimony relating to her relationship with

  Brian Gosser, communications with Henry County Jail staff during Brian Gosser’s incarceration

                                                    3
Case 1:17-cv-03257-TWP-MPB Document 76 Filed 12/13/18 Page 4 of 11 PageID #: 298




  between February 17, 2016 and March 4, 2016, the death of Brian Gosser on March 4, 2016 and

  information relating to alleged damages.

           17.    Dr. Mark Tompkins. Expected to provide testimony concerning the medical

  treatment received by Brian Gosser during his incarceration at the Henry County Jail.

           18.    Mr. Michael P. Alerding, CPA.        Expected to provide testimony concerning

  alleged damages, including but not limited to, Brian Gosser’s lost earning capacity as a result of

  his death on or around March 4, 2016.

           19.    Any witness necessary for authentication purposes

           20.    Any witness necessary for impeachment or rebuttal

           21.    Any witness listed as a witness by Plaintiff on any previous witness list or initial

  disclosure

           22.    Any witness listed as a witness by Defendants on any preliminary or final witness

  list or initial disclosure

                                          Final Exhibit List

           The following list identifies those documents which Plaintiff anticipates offering as

  exhibits at the trial on the merits of this case, other than exhibits intended to be used solely for

  the purpose of rebuttal or impeachment:

           1.     Henry County Inmate Healthcare Service Agreement (Dep. Ex. 2)

           2.     Drawing of the Henry County Jail (Dep. Ex. 3)

           3.     Budgetary Status Report for Period Ending December 31, 2016 (Dep. Ex. 4)

           4.     Jail Division, Policies and Procedures, 13-04.03 Inmate Classification (Dep.

  Ex. 5)

           5.     May 1, 2015 Program Review Division, Indiana Department of Correction, Jail

  Inspection Report (Dep. Ex. 6)

                                                   4
Case 1:17-cv-03257-TWP-MPB Document 76 Filed 12/13/18 Page 5 of 11 PageID #: 299




            6.    June 16, 2016 Program Review Division, Indiana Department of Correction, Jail

  Inspection Report (Dep. Ex. 7)

            7.    Henry County Sheriff Department, Correctional Officer New Hire Training

  Outline (Dep. Ex. 8)

            8.    Henry County Sheriff’s Department LAW Incident Table (Dep. Ex. 9)

            9.    Documents relating to Teresa Weesner’s resignation and request for

  unemployment compensation benefits (Dep. Ex. 10)

            10.   Henry County Jail E-911 Central Dispatch Center Logs (Dep. Ex. 11)

            11.   Henry County Sheriff’s Office, Jail Division, Policies and Procedures re Inmate

  Classification (Dep. Ex. 12)

            12.   February 7, 2017 Law Enforcement Training Roster re Medical Care, Suicide

  Care, Mental Health (Dep. Ex. 13)

            13.   April 12, 2016 Law Enforcement Training Roster re Medical Training (Dep.

  Ex. 14)

            14.   June 30, 2017 Letter to Sheriff McCorkle from Brent Grider re resignation as Jail

  Commander (Dep. Ex. 15)

            15.   September 15, 2017 Letter to Brent Grider from Sheriff McCorkle re promotion

  to Courthouse Security (Dep. Ex. 16)

            16.   November 2, 2015 Memo to Sheriff McCorkle from Brent Grider re Richard

  Huxhold suspension (Dep. Ex. 17)

            17.   November 10, 2015 Memo to Sheriff McCorkle and Richard Huxhold from Brent

  Grider re Disciplinary Decision on Richard Huxhold (Dep. Ex. 18)

            18.   August 31, 2016 Memo to Richard Huxhold from Brent Grider re Misconduct

  (Dep. Ex. 19)

                                                  5
Case 1:17-cv-03257-TWP-MPB Document 76 Filed 12/13/18 Page 6 of 11 PageID #: 300




            19.   March 18, 2013 Memo to Dr. Krause from Brent Grider re Medical

  Concerns/Questions (Dep. Ex. 20)

            20.   February 24-March 2, 2016 Email Communications between Doug Gosser and

  the Henry County Jail regarding Brian Gosser (Dep. Ex. 21)

            21.   Henry County Jail Policies and Procedures (Dep. Ex. 22A)

            22.   Tara Westermen’s Receipt of Quality Correctional Care Employee Handbook

  (Dep. Ex. 23)

            23.   Henry County Jail Protocols (Dep. Ex. 24)

            24.   Tara Westermen Employee Disciplinary Action Form dated September 4, 2017

  (Dep. Ex. 25)

            25.   Quality Correctional Care Progress Note dated March 17, 2013 (Dep. Ex. 26)

            26.   Henry County Hospital Medical Records of Brian Lee Gosser from February 17-

  March 3, 2016 (Dep. Ex. 27)

            27.   Henry County Jail Inmate Healthcare Policies Cover Page (Dep. Ex. 28)

            28.   Quality Correctional Care Nursing Protocol #19 – Nausea and Vomiting (Dep.

  Ex. 29)

            29.   Tara Westermen Time Records (Dep. Ex. 30)

            30.   Dennette Lewark Time Records (Dep. Ex. 31)

            31.   Recorded Voluntary Statement of Tara Westermen dated March 4, 2016 (Dep.

  Ex. 32)

            32.   Dennette Lewark Employment Application dated December 20, 2017 (Dep.

  Ex. 33)

            33.   Dennette Lewark Receipt of Quality Correctional Care Employee Handbook

  dated December 20, 2017 (Dep. Ex. 34)

                                                 6
Case 1:17-cv-03257-TWP-MPB Document 76 Filed 12/13/18 Page 7 of 11 PageID #: 301




            34.   Denette Lewark Receipt of Quality Correctional Care Employee Handbook dated

  January 25, 2018 (Dep. Ex. 35)

            35.   Henry County Jail Head Count Sheets – February 17-March 3, 2016 (Dep. Ex. 37)

            36.   Henry County Jail Arrest Record for Charles Dane “Chip” Peck (Dep. Ex. 38)

            37.   E-911 Central Dispatch Center Report prepared by Brent Grider re February 29,

  2016 incident with Brian Gosser (Dep. Ex. 39)

            38.   Henry County Jail Logs re Brian Gosser (Dep. Ex. 40)

            39.   Recorded Voluntary Statement of Brian Gosser (Dep. Ex. 41)

            40.   Recorded Voluntary Statement of Brent Grider dated March 4, 2016 (Dep. Ex.

  42)

            41.   Recorded Voluntary Statement of Dennette Lewark dated March 4, 2016 (Dep.

  Ex. 43)

            42.   License Verification for Christopher C. Stephenson (Dep. Ex. 44)

            43.   License Verification for Quentin Brent Emerson (Dep. Ex. 45)

            44.   Collaboration   Practice   Agreement   between    Quality    Correctional   Care,

  Christopher C. Stephenson and Quentin Brent Emerson (Dep. Ex. 46)

            45.   Recorded Voluntary Statement of Robert Blake dated March 4, 2016 (Dep. Ex.

  47)

            46.   Teresa Weesner Statement re passing preset meds (Dep. Ex. 48)

            47.   Recorded Voluntary Statement of Teresa Weesner dated March 7, 2016 (Dep.

  Ex. 49)

            48.   Richard Huxhold resume (Dep. Ex. 50)

            49.   Richard Huxhold application for employment (Dep. Ex. 51)

            50.   Henry County Sheriff’s Office Training and OJT Schedule (Dep. Ex. 52)

                                                  7
Case 1:17-cv-03257-TWP-MPB Document 76 Filed 12/13/18 Page 8 of 11 PageID #: 302




            51.   Richard Huxhold November 15, 2012 Verification of Medication Training for

  Correctional Officers (Dep. Ex. 53)

            52.   Medication Administration Training and Services Policy J-C-05 (Dep. Ex. 54)

            53.   Health Training for Correctional Officers Policy J-C-04 (Dep. Ex. 55)

            54.   Law Enforcement Training Roster dated April 12, 2016 (Dep. Ex. 56)

            55.   Law Enforcement Training Roster dated February 8, 2017 (Dep. Ex. 57)

            56.   November 10, 2015 memo from Brent Grider to Richard Huxhold re Response

  (Dep. Ex. 58)

            57.   February 8, 2018 letter from Sheriff McCorkle to Richard Huxhold re promotion

  to correctional officer supervisor (Dep. Ex. 59)

            58.   Recorded Voluntary Statement of Richard Huxhold dated March 4, 2016 (Dep.

  Ex. 60)

            59.   Clark Lecher application for employment (Dep. Ex. 61)

            60.   Clark Lecher resume (Dep. Ex. 62)

            61.   October 31, 2014 offer letter to Clark Lecher as correctional officer at the Henry

  County Sheriff’s Office (Dep. Ex. 63)

            62.   Henry County Sheriff’s Office In-House Training Roster dated November 13,

  2014 (Dep. Ex. 64)

            63.   Clark Lecher Employee Receipt for Policy & Procedures Manual dated

  November 12, 2014 (Dep. Ex. 65)

            64.   Clark Lecher Employee Receipt for Policy & Procedures Manual dated April 17,

  2015 (Dep. Ex. 66)

            65.   Clark Lecher Employee Receipt for Policy & Procedures Manual dated

  November 13, 2015 (Dep. Ex. 67)

                                                     8
Case 1:17-cv-03257-TWP-MPB Document 76 Filed 12/13/18 Page 9 of 11 PageID #: 303




            66.   June 22, 2015 letter from Sheriff McCorkle to Clark Lecher re internal

  investigation (Dep. Ex. 69)

            67.   July 14, 2015 memo from Brent Grider to Clark Lecher re Job Performance (Dep.

  Ex. 70)

            68.   November 2, 2015 memo from Sheriff McCorkle to Brent Grider re Clark Lecher

  suspension (Dep. Ex. 71)

            69.   February 28, 2016 medical protocol sheet for Brian Gosser (Dep. Ex. 72)

            70.   March 3, 2016 x-ray order for Brian Gosser (Dep. Ex. 73)

            71.   March 3, 2016 Radiology Report for Brian Gosser (Dep. Ex. 74)

            72.   Recorded Voluntary Statement of Clark Lecher dated March 4, 2016 (Dep.

  Ex. 75)

            73.   Quality Correctional Care Nursing Protocols (Dep. Ex. 76)

            74.   March 23, 2016 email from Tara Westermen to Sandra Franklin, QCC RNM

  (Dep. Ex. 77)

            75.   November 2, 2015 correspondence and attachments from QCC to Henry County

  Jail Commander (Dep. Ex. 78)

            76.   QCC Medical Staff Reviews February 2016-October 2016 (Dep. Ex. 79)

            77.   QC Sentinel Event Response and Reporting Policy (Dep. Ex. 81)

            78.   March 23, 2016 Henry County Council Resolution Number 2016-2 (Dep. Ex. 82)

            79.   Henry County Hospital Records for Brian Gosser (GOSSER_000016-000196)

            80.   St. Vincent Hospital and Health Services medical records for Brian Gosser dated

  March 3-4, 2016

            81.   Marion County Coroner’s Autopsy and Report of Brian Gosser dated May 10,

  2016

                                                  9
Case 1:17-cv-03257-TWP-MPB Document 76 Filed 12/13/18 Page 10 of 11 PageID #: 304




         82.     Expert Report of Dr. Mark Tompkins

         83.     Expert Report of Mr. Michael P. Alerding, CPA

         84.     Any expert report submitted by Defendants in this action

         85.     Any witness statements produced by any party

         86.     Any pleading or other paper filed with the Court

         87.     Any document identified on Defendants’ exhibit lists or disclosures

         88.     All documents produced by non-parties in this case

         89.     Any document identified through the discovery phase of this case

         90.     All depositions, deposition exhibits, and written discovery requests and responses

         91.     Any document necessary for impeachment or rebuttal

         In the event that it is subsequently determined that other or additional exhibits will be

  offered by Plaintiff, other than for purposes of impeachment or rebuttal, Defendants will be so

  advised. Plaintiff hereby reserves the right to add or otherwise amend the above list of exhibits

  after the completion of discovery or for any appropriate reason.

                                               Respectfully submitted,

                                               s/Jeffrey B. Halbert
                                               Ronald E. Elberger (#6675-49)
                                               Jeffrey B. Halbert (#22727-49)

                                               Bose McKinney & Evans LLP
                                               111 Monument Circle, Suite 2700
                                               Indianapolis, IN 46204
                                               (317) 684-5000; (317) 684-5173 (Fax)
                                               RElberger@boselaw.com
                                               JHalbert@boselaw.com

                                               Attorneys for Plaintiff, Douglas J. Gosser, Personal
                                               Representative of the Estate of Brian Lee Gosser




                                                 10
Case 1:17-cv-03257-TWP-MPB Document 76 Filed 12/13/18 Page 11 of 11 PageID #: 305




                                   CERTIFICATE OF SERVICE

            I hereby certify that on December 13, 2018, a copy of the foregoing “Plaintiff’s Final

  Witness and Exhibit Lists” was filed electronically. Notice of this filing will be sent to the

  following parties by operation of the Court’s electronic filing system. Parties may access this

  filing through the Court’s system.

                                 Caren L. Pollack, Esq.
                                 Pollack Law Firm, P.C.
                                 10333 North Meridian Street, Suite 111
                                 Indianapolis, IN 46290
                                 cpollack@pollacklawpc.com

                                 Brian M. Pierce, Esq.
                                 106 East Washington Street
                                 Muncie, IN 47305
                                 brianpiercelaw@aol.com



                                               s/Jeffrey B. Halbert
                                               Jeffrey B. Halbert

  3543390




                                                  11
